EXHIBIT 10. (b)

Summary of Nonemployee Director Compensation

The Board of Directors (“Board”) of Computer Task Group, Incorporated
(“Company”) approved the following equity awards for members of the Board.

 

Name

   Stock Awards
(# shares) (1)    Option
Awards
(# shares)

Thomas E. Baker

   5,000    20,000

Randall L. Clark

   5,000    20,000

Randolph A. Marks

   5,000    20,000

William D. McGuire

   5,000    20,000

John M. Palms

   5,000    20,000

Daniel J. Sullivan

   5,000    20,000

The stock awards vest at retirement. The option awards vest with 25% of the
award on each of May 13, 2009, July 1, 2009, October 1, 2009, and January 1,
2010.

 

(1) The figures represented in this column are the sum of two grants of
restricted stock awarded to the Board as follows: (i) 2,500 shares of restricted
stock were granted to each member on May 13, 2009 and (ii) 2,500 shares of
restricted stock were granted to each member on February 18, 2009.

 

24